Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty after a Superintendent’s hearing of violating State-wide rules prohibiting fighting, assault, violent conduct and possession of a weapon. The misbehavior report, authored by a correction officer, stated that confidential sources identified petitioner as having attacked and beaten another inmate with a mop handle. The report was corroborated by the testimony of the victim of the assault. This constitutes substantial evidence to support the determination of guilt and renders any failure by the Hearing Officer to ascertain the reliability and credibility of confidential sources of information harmless. Further, petitioner waived any argument as to the Hearing Officer’s failure to personally confirm the refusal of his requested witnesses to testify. In any event, the record reflects that the witnesses credibly indicated that they did not witness the incident, so that their testimony would have been of little or no relevance.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.